Title: Benjamin Waterhouse to Thomas Jefferson, 21 June 1809
From: Waterhouse, Benjamin
To: Jefferson, Thomas


          Sir, Cambridge June 21. 1809
          I ought perhaps to apologize for breaking in upon the tranquility of your retirement with this Letter—I have tried to avoid it, but find that I cannot, because it relates to a Stab at my Character, which, from the poison of the Weapon, would, without some Exertion on my part, have left behind it an “immedicabile vulnus.”—
          Among several charges transmitted to me by the Secretary of the Treasury respecting my Conduct in the Marine Hospital there is one which reads thus
          “5t Entertaining parties at the Hospital from the public Stores, and before some of them ridiculing the president of the United States.”—
          Although General Dearborn detected, at once, the falsehood of the first part of this charge, it was apparent, so much was he a Stranger to me, and my Character, that he was inclined to believe the latter.—so entirely predjudiced was the General on this subject, that when I denied it, he seemed desirous to stop me, lest I should sink my self still deeper in infamy—The Anecdote as related by Genl D, was this—the Scene of it one of the Hospital rooms, where were a Number of prints—I was represented as saying “there” pointing to the picture of your Excellency—“is our philosophical president”—“and there”—pointing through the Window—“is the Effects of his Wisdom”—Viz the Embargo breakers, lying at the Navy Yard-Wharf—I cannot perhaps do better, than transcribe from my defence (which I addressed to the Collector) my Sentiments on this Anecdote “I cannot even guess who related this of me—but I hesitate not a moment in pronouncing it a falsehood in all its parts—No man ever heard me say any thing of Mr Jefferson in any way resembling it. It is a wonder to me what could have been the concurrence of circumstances, and of Arts, that could have induced the late president to have inclined his Ear, for a moment, to such an Anecdote of me as this! I shall write to him e’re long on this subject; and shall only remark now, that were this a Case of Life and Death, the Jury would acquit me, from the physical impossibility of the thing, as related. It is impossible to see the Vessells at the Navy Yard from that Room or any other Room in the Hospital, owing to the intervention of a Hill. Should it be said, that it meant the Ships lying at the Wharves in Charlestown, or Boston, I Answer that they are equally out of sight, from the same Cause—A falsehood is therefore imprinted on the very face of this Anecdote. There is another remarkable Circumstance of it. The picture never was hung up in any room of the Hospital, but lay with its face downwards in a large Desk, until I carried it to Cambridge to place it in my parlour”—Having proved the physical impossibility of this Anecdote, let me leave to my friends to prove the moral impossibility of it”—I would here remark that distrusting my own feelings, I endeavoured to clarify my own Ideas of this unpleasant Subject, by passing them thro the judgement of such men, as are not easily duped or deceived: I therefore put a Copy of my defence, and of the documents tending to illustrate it, into the hands of some of the first Characters among us in the political, Clerical, Literary, and Mercantile Departments;—among others Mr John Quincy Adams gave his View of the whole Affair, which he concluded thus—“I have said that some of the facts alledged against Dr Waterhouse shame inquiry. I allude particularly to that of entertaining Company at the Hospital, and ridiculing the president of the United States—the very allegation of such an Offence indicates the Source, in the Accusers heart, from which it Sprung—I have Known Dr Waterhouse many Years—I have been during the last three Years in particular habits of intimacy with him—I have heard his Sentiments open and confidential; expressed at all times, with perfect freedom;—I know it is impossible he should have ridiculed the president of the United States”—
          “But what could have been the Motive for such an Accusation? Why—Dr Waterhouse holds his Office at the pleasure of the president. And if a Number of petty Official Malversations, should, as it must have been expected they would turn out, upon explanation, to be meer inaccuracies of form, unluckily liable to glosses of an odious Nature, this last Article was reserved, as an Appeal to the personal resentments, or at least suspicions of the person who was to be the Ultimate Judge—the Accuser must have thought the Heart of the president Constituted like his own. I am well assured, that this hopeful Artifice will not only fail of its intended Effect; but that it will give a Key to, and furnish a Guard against the temper, and purpose upon which the whole Structure of Malignity has been raised” Thus far Mr Adams—
          When Mr Gerry had perused the same papers he wrote me as follows—“I have read your Defence and the Documents which relate to it, and am exceedingly gratified, and satisfied by the perusal—I will, with great pleasure, address a Letter to the president (Maddison) on the subject; And if you are not justified in your Conduct, shall conclude, that intrigue, infamous intrigue, and injustice, have triumphantly superceded great Abilities, patriotic Zeal, indefatigable exertion, and compleat success in the Administration of the concerns of the Marine Hospital”
          As Mr Gerry allowed me to Copy his Letter to Mr Madison I make the following Extract for your Satisfaction for I presume you must feel a little interested in the question whether I have honored, or discredited your Appointment.
          “I have been intimately accquainted with Dr Waterhouse for thirty Years—so far at least as to have been able to form for my self a correct Opinion, which has ever been a respectable one, of his Moral, political, and professional Character. I have Seen his defence, & a number of Certificates to support it; all of which have been productive of no change in that Opinion.—His Lady, who is respected, beloved, and Admired, for her amiable disposition, correct Conduct, and excellent qualifications, Social and domestic, had I perceive, been induced, from her Attachment to her Husband, and family, to submit to become for sometime Directress of the Hospital; a Measure which appears to me to demand the Approbation, and Eulogium of every Lady, and Gentleman of the United States.—a Measure which has eminently contributed to place the reputation of the Hospital on an Eminence not before attained by any in this Quarter—In the Year 1774 I was concerned with Genl Glover and others in Erecting an Innoculating Hospital, at the request of the Town of Marblehead, then in Danger of being ruined by the Small pox; and it was allowed by foreigners to have been as complete as any Institution of the Kind in Europe—but the System of the Marine Hospital, at Charlestown, was, under the direction of Dr Waterhouse, as much Superior to that, in point of Oeconomy, Cleanliness, Comfort to the Sick, and regularity of every Kind, as that was to a common Hospital Ship—beside the internal regulations Dr Waterhouse has improved and cultivated the Grounds, and rendered it more Valuable, by planting a great number of fruit Trees, and Ornamental Trees—the Aspect of the Buildings, and Grounds, strike the Eye as the Effect of valuable improvements and the internal parts of Excellent Management. and I have been informed all this has been done by the Doctor, either with no Additional or very trifling annual Expence to the funds—The professional Skill of the Doctor is placed on very high Grounds by the Certificates mentioned, which are from some of the oldest, and most Eminent physicians of the State—They have Visited the Hospital, and think it not to be surpassed. It is painful to remark, that from the time Dr W took the lead of Vaccination, a number of reputable Medical Gentlemen became his Enemies.”
          “When the Doctor’s Appointment was announced it was generally remarked, that no Appointment of Mr Jefferson excited more general Approbation from all parties—The Dr is surrounded, by, not only Competitors for his Office, but by the highest Federalists who influence the Affairs of the University; and have been long labouring, in vain, to remove him from his Medical professorship therein; which he has filled these 30 Years. (27 Years) The Dr is obnoxious to these Men (the Essex Junto) because he is friendly to the Administration of our republican Government.”
          “Lest all other Charges should fail of removing the Dr one is added that explains, in my mind, the whole matter I mean that of having ridiculed & spoken sarcastically of president Jefferson. all who are most intimately accquainted with the Dr pronounce that charge to be impossible. Dr W. has uniformly, in public, and so far as I can testify, in private & in print spoken respectfully of Mr Jefferson” More need not be added to convince you that in this also have I been basely Calumniated—
          Cunning and Malice had so dressed up some of these Charges, that I do not wonder that they made an Unfavorable impression on the Minds of some of the highest Officers of the Government at Washington. Not that I would insinuate that my Conduct has been entirely free from Errors—I am however impressed with the Opinion that my Conduct had been misrepresented at Washington, prior to Genl Dearborn’s coming to Boston. If a Man’s Correct Deeds may be Misrepresented, may not his Errors be distorted into Crimes, and imprudence bear the stamp of fraud?
          Although Complaints have been made to the Secretary of the Treasury, at different times, and apparently, from different quarters, I find no difficulty in tracing them all to the same Source: The thing is well understood in Boston—We know here that they are all ramifications of the same Root—Nor is it too much for me to say, that there are those who are now striving to effect my ruin, by the most exaggerated reports and the vilest calumnies, which, were my removal from the Hospital to take place at this time, would never be wholly effaced; as each person would believe according to his disposition—
          I never was so anxiously Situated; because I fear an Avenue may possibly be opened, through which my most powerful Enemies (I mean the Essex Junto) may effect the ruin of me & my family—Not as it regards the Hospital merely, but through that, as it regards my professorship in the University.—My Situation in this respect, is peculiar and clouded with Anxiety; more so than any one out of this Vicinity can well imagine—I therefore wait the decision of the president, respecting my Conduct of the Hospital, with feelings of anxious sollicitude; natural to the head of a large family, who knows that his all hangs upon his determination. Others, besides Mr Gerry, know that my professional Enemies are waiting, in joyful expectation of an unfavorable issue, that they may use it to my destruction—previous steps have been already taken by the Government, or rather individuals of the Government of this University, who are still ignorant of the true Situation of things, as explained in my defence, but I hope the Young, & envious may be overruled by the wise and prudent.
          I have done all the good I could in the Hospital you gave me, with the least expence. I have given the Sick better beds, cleaner Cloths, & neater rooms, than they ever had before. I have encreased the Value of the Hospital property. I have had fewer deaths, in a given number of men; and can produce the most ample documents of general good management. besides moralizing the House, and transfusing Order and Neatness throughout every part of it, I succeeded in establishing the sober drink of Beer Tea & Coffee to rum and wine— Before I took the Hospital the Expence of the two last Articles amounted to upwards of $1200 per Annum—In no one Act have I been more censured at Washington, than in the Appointment of a Directress, and yet there is nothing we are so much applauded for here—So far has this been from trenching on the funds of the Hospital, that it has been a clear saving to it of more than 300. Dollars a Year—Every person, who has attentively examined the State of this Hospital, acknowledges the great improvements made in it; and yet I have not encreased, or but very little, if any, the annual Expence—Nay to speak correctly, I have lessened the Expence—And yet how am I represented at Washington
          I have never addressed a single Line to president Madison—Excepting Mr Gerrys Letter, he knows me only perhaps by the representations of my Accusers.
          I hope they will never induce him to believe that I am ungrateful, or that I ever, at any Moment, expressed a Sentiment, or tone other than that of high respect for his Venerable predecessor.
          Allow me therefore to Subscribe my self (in the plain Language of that religious Society in which I was Educated)
          Your ever grateful, respectful, and steady friend Benjn Waterhouse
         